Table of Contents

Exhibit 10.20.1

SUPPLEMENTARY AGREEMENT No. EM-133/0606
to Agreement No. EM-22/0205 (NK-008/030/05) dated February 24, 2005

This SUPPLEMENTARY AGREEMENT No. EM-133/0606 (the Supplementary Agreement) to
Agreement No. EM-22/0205 (NK-008/030/05) dated February 24, 2005 (the Agreement)

is made in Moscow, on June 28, 2006, by and between:

ZAO Novy Kanal (Russian name: ЗАО «Новый Канал») (Primary State Registration
Number (OGRN) 1047796750880) (hereinafter referred to as New Channel), a closed
stock company represented by its General Director V.S. Khanumyan acting on the
basis of Power of Attorney No. 1 dated January 11, 2005, on the one side; and

ZAO Ad Media (Russian name: ЗАО «Эд Медиа») (Primary State Registration Number
(OGRN) 1027739121134) (hereinafter referred to as the Agency), a closed stock
company represented by its General Director V.L. Vshivkin acting on the basis of
the Agency’s Articles of Association, on the other side;

New Channel and the Agency being hereinafter collectively referred to as the
Parties.

WHEREAS, Russian Federal Law No. 38-FZ ‘‘On Advertising’’ dated March 13, 2006
comes into effect as of July 1, 2006, and whereas the said law introduces new
terms and definitions and also provides for certain changes and amendments to
the existing terms and definitions as well as to the scope of and the procedure
for TV advertising;

NOW, THEREFORE, the Parties have agreed as follows:

[spacer.gif] [spacer.gif] 1.  Effective as of July 1, 2006, the Parties have
agreed as follows:

[spacer.gif] [spacer.gif] 1.1  The Parties agree that Section 1 of the Agreement
(Definitions) shall read as follows:

‘‘As used herein, the following terms and definitions shall have the following
meanings:

Network Programming Block means a composite audio and visual product (a result
of intellectual activities) developed by New Channel to be used by TV
broadcasters participating in the ESMI Domashny (Russian name: ЭСМИ «Домашний»)
TV network (the Home Network) as an over-the-air broadcast (pursuant to Article
40 of the Russian Federal Law ‘‘On Copyright and Ancillary Rights’’ (the
Copyright Law)) and as a cable broadcast (pursuant to Article 41 of the
Copyright Law) and having a uniform content for all participants of the Home
Network throughout the entire territory of the Russian Federation.

Regional Broadcasting Slot means a period of time in the Network Programming
Block during which a Home Network participating broadcaster may at its own
discretion replace audio and visual products of the Network Programming Block
with any other shows.

New Channel Advertising Services means making Network Programming Blocks
available to advertisers, including for broadcast of sponsor advertising,
pursuant to any agreements concluded by the Agency on its own behalf but for New
Channel account or any agreements concluded by the Agency directly with the
advertiser and covering advertising, including sponsor advertising, on the
Network Programming Blocks.

Advertising means information disseminated by any means whatsoever, in any form
whatsoever and with the help of any tools whatsoever which is addressed to an
unidentified group of individuals and is directed at attracting attention to,
creating and maintaining interest in and promotion of, the object being so
advertised.

Commercial means an audio and visual product having advertising content.

Sponsor Advertising means any advertising which may be disseminated subject to a
reference to a certain sponsor being made therein.

Social Advertising means information disseminated by any means whatsoever, in
any form whatsoever and with the help of any tools whatsoever which is addressed
to an unidentified group of individuals and is directed at fulfilling charitable
or publicly significant objectives or promoting state interests.


--------------------------------------------------------------------------------


Table of Contents

Social Advertising may not make mention of any particular brands (models, items)
of goods,    trademarks, service marks or any other identification tools or of
any individuals, legal entities or sponsors other than state authorities or
other government bodies or local bodies or those municipal bodies which do not
form part of the local authorities.

Client means any advertiser or third party representing an advertiser pursuant
to a relevant agreement.

Accounting Period means one calendar month.

New Channel Gross Advertising Revenue in the Accounting Period (or New Channel
Gross Revenue) includes the following:

[spacer.gif] [spacer.gif] •  Sales revenue from advertising services provided by
the Agency;

[spacer.gif] [spacer.gif] •  Sales revenue from advertising services provided to
Clients directly by New Channel;

[spacer.gif] [spacer.gif] •  Penalties, fines, break-up fees and other amounts
unrelated to sales and payable to New Channel and actually received by the
Agency within the framework of transactions concluded by the Agency with the
Clients for the purposes of performance of this Agreement.

[spacer.gif] [spacer.gif] 1.2  Clause 2.4 of the Agreement shall read as
follows:

[spacer.gif] [spacer.gif] [spacer.gif] ‘‘2.4.  New Channel hereby entitles the
Agency to make Network Programming Blocks available for Commercials at any time
between 7:00 a.m. local time and 1:00 a.m. local time of the following day,
excluding Regional Broadcasting Slots having the total duration of two (2)
hours, for the following periods of time:

[spacer.gif] [spacer.gif] [spacer.gif] •  In the period between Jul 1, 2006 and
Dec 31, 2007, for a period of up to ten point five percent (10.5%) of the total
daily duration of the Network Programming Block, excluding Regional Broadcasting
Slots. In the time period between 7:00 p.m. and 12:00 p.m., New Channel provides
to the Agent up to fourteen percent (14%) of each astronomical hour of the
Network Programming Block to be made available for Commercials.

The Parties agree that in any event the duration of Commercials shall not exceed
fourteen percent (14%) of each astronomical hour of the Network Programming
Block or ten point five percent (10.5%) of the total daily duration of the
Network Programming Block.

[spacer.gif] [spacer.gif] [spacer.gif] •  In the period beginning on Jan 1,
2008, for a period of up to ten point five percent (10.5%) of each astronomical
hour of the Network Programming Block, excluding Regional Broadcasting Slots.

The Parties agree that, in the time period between 01:00 a.m. and 07:00 a.m.,
New Channel shall at its own discretion provide to the Agency time to be made
available for Commercials.’’

[spacer.gif] [spacer.gif] 1.3  Include in the Agreement Clause 3.1.9, which
shall read as follows:

[spacer.gif] [spacer.gif] [spacer.gif] ‘‘3.1.9  New Channel shall not run any
commercials or advertising on days of mourning as may be officially declared in
the Russian Federation.

In that case, New Channel shall be obliged to run the commercials or advertising
so cancelled at a similar time and during similar broadcasts within the next few
days and/or as may be otherwise agreed between the Agency and the Clients.’’

[spacer.gif] [spacer.gif] 1.4  Include in Clause 6.3 of the Agreement the
following paragraph:

‘‘New Channel may not be held liable under Paragraph 1 of this Clause if the
commercials have not been broadcast on days of mourning as may be officially
declared in the Russian Federation (pursuant to Clause 3.1.9 hereof).’’

[spacer.gif] [spacer.gif] 2.  The Parties agree that, starting from July 1,
2006, the Agency shall, wherever entering into any agreements with the Clients,
in addition to the provision set out in Clause 3.2.1(f) hereof, include in any
such agreement the following provision:

2


--------------------------------------------------------------------------------


Table of Contents

‘‘The Client shall provide to the Agency duly certified copies of the relevant
licenses if the advertised business activities of the Client require to be
licensed and relevant certificates of conformity if the advertised goods
(services) require certification and relevant certificates of registration if
the advertised goods are subject to state registration. The Client shall, if so
requested by the Agency, provide within two (2) days documentary proof of the
accuracy of the information contained in the commercial.’’

[spacer.gif] [spacer.gif] 3.  Include in Clause 9.2 of the Agreement the
following Clause 9.2.3:

[spacer.gif] [spacer.gif] [spacer.gif] ‘‘9.2.3  If either Party displays any
symptoms of bankruptcy as the same are defined in Article 3 of the Russian
Federal Law ‘‘On Bankruptcy (Insolvency)’’.’’

[spacer.gif] [spacer.gif] 4.  The Parties agree to be governed by the terms and
conditions of the Agreement in any matters not specifically provided for in, and
not violating the terms or conditions of, this Supplementary Agreement.

[spacer.gif] [spacer.gif] 5.  This Supplementary Agreement shall commence as of
the date it is executed by duly authorized representatives of both Parties and
shall continue in full force and effect until the Parties have discharged in
full all of their respective obligations hereunder.

[spacer.gif] [spacer.gif] 6.  Registered addresses, place of business and bank
details of the Parties:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] AGENCY: ZAO AD Media
[spacer.gif] [spacer.gif] NEW CHANNEL: ZAO Novy Kanal Registered and mailing
address: 29 Ulitsa Akademika Pavlova, Moscow 121359, Russia
INN 7731200664
KPP 773101001
OGRN 1027739243399
Current account 40702810800020105593 with Sberbank of Russia (Central Branch)
Correspondent account 30101810400000000225
BIK 044525225
    
Current account 40702810201600000385
with OAO ALFA BANK (Leningradsky Prospekt Branch)
Correspondent account 301018100200000000593
BIK 044525593
    
Details for payments in a foreign currency:
Current USD account 40702840001600000089
Transit 40702840601603000088
JP Morgan Chase Bank, New York
4 New York Plaza, New York. N. Y. 10004, USA
Acc. 400927098
ALFA BANK
27 Ulitsa Kalanchovskaya, Moscow, Russia
SWIFT CHAS US 33
Account 407028406016033000088
Correspondent account 30101810200000000593 [spacer.gif] [spacer.gif] Registered
and mailing address: 12 Ulitsa 3rd Khoroshevskaya, Moscow 123298, Russia
INN 7734517148
KPP 773401001
OGRN 1047796750880
Current account 40702810301600000353
with OAO ALFA BANK (Moscow)
Correspondent account 30101810200000000593
with OPERU of the Moscow GTU of the Central Bank of the Russian Federation
BIK 044525593
    
Details for payments in a foreign currency:
Beneficiary: Closed Joint Stock Company
‘‘New Channel’’
Beneficiary account: 40702.840.1.01603000083
Beneficiary bank: ALFA BANK
27 Ulitsa Kalanchovskaya, Moscow 107078, Russia General Director
ZAO Ad Media
[Signature]
V.L. Vshivkin
[Company seal:] Closed Stock Company ZAO Ad Media; Moscow [spacer.gif]
[spacer.gif] First Deputy General Director
ZAO Novy Kanal

V.S. Khanumyan [spacer.gif]

3


--------------------------------------------------------------------------------
